Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
1.          Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
2.          The information disclosure statement (IDS) submitted on 07/01/20 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
3.          The drawings filed on 08/31/20.  These drawings are acceptable.
Claim/Specification Objections
4.          Claims 5, 7, 8, are objected because the term “and/or” is unclear.  "The term "and/or" may mean "and", it may mean "or", it may mean "exclusive-or", it may mean "one", it may mean "some, but not all", it may mean "neither", and/or it may mean "both", although the scope of claimed subject matter is not limited in this respect."
The examiner respectfully suggests revision as follow:
All the term “and/or” should be changed to “OR”.


Claim Rejections - 35 USC § 112
5.        The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.        The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the “illumination unit”, “recording apparatus” in claims 1-15, “transport apparatus” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
       “illumination unit”- a camera and preferably a lens arranged between the container and the 
camera.
       “recording apparatus” – No explanation in the specification.
        “transport apparatus” - No explanation in the specification.

Claim Rejections - 35 USC § 103
7.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
8.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

9.          Claim(s) 1-2, 4-12, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyton (Pat. No. 4,221,961) in view of Graff et al. (U.S. Pub. No. 2006/0092410). Hereafter “Peyton” and “Graff”.
            Regarding Claim(s) 1, Peyton teaches an illumination unit having an illumination surface and a recording apparatus, (figures 3, 4, surface of light source 46, detector 68 is not different from a recording apparatus), wherein it is possible for the illumination unit to produce a light pattern and for the container to be irradiated with light of the light pattern in particular for said light to shine therethrough, (figures 3, 4, container to be irradiated with light of the light pattern from light source 46) and wherein it is possible for the recording apparatus to detect an image of the container irradiated by the illumination unit a mirror system which is arranged in a beam path between the illumination and the container and which comprises at least one concave mirror (Figures 3-5, detector 68, reflecting element 64; Column 1, lines 24-31; Column 3, lines 60-67.  Spherical reflected element 64 is not different from concave mirror) , which images the light pattern onto a plane of an entrance pupil of the recording apparatus, (it is 
                However, Peyton does not teach the illumination unit to produce a two-dimensional light pattern consisting of at least two regions of different light intensities.  Graff teaches the illumination unit to produce a two-dimensional light pattern consisting of at least two regions of different light intensities, ([0011, 0015, 0016]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Peyton by having a two-dimensional light pattern consisting of at least two regions of different light intensities in order to implement inspection system more efficiently, ([0005]).

    Regarding Claim(s) 2, Peyton teaches mirror system does not comprise a lens, (figure 3-5, reflecting element 64).

              Regarding Claim(s) 4, Peyton teaches a deflection angle of the concave mirror is less than 135°, preferably less than 100°, (figures 3-5, mirror 64 of sensor head 52).

           Regarding Claim(s) 5, 7, 8, 12, Peyton teaches all the limitations of claim 1 as stated above except for bright-field illumination [and/] or dark-field illumination [and/] or a combined bright-field and dark-field illumination having different wavelengths for the bright-field and the dark-field can be produced by means of the illumination unit, and a spatial arrangement [and/] or the light intensities [and/] or the wavelengths of the regions of the light pattern can be varied, 
[and/] or the light intensities [and/] or the wavelengths of the regions of the light pattern can be varied, wherein a region of the light pattern is in particular designed as a curved strip which is preferably oriented symmetrically to the optical axis of the recording apparatus.  Graff teaches bright-field illumination or dark-field illumination, and the light intensities of the regions of the light pattern can be varied, and a region of the light pattern is in particular designed as a curved strip, (Figure 5, [0011, 0015, 0016]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Peyton by having bright-field illumination [and/] or dark-field illumination, and the light intensities of the regions of the light pattern can be varied in order to implement inspection system more efficiently, ([0011, 0015, 0016]).

   Regarding Claim(s) 6, Peyton teaches the container can be moved by means of a transport apparatus, wherein an illumination apparatus the mirror system and the recording apparatus

  Regarding Claim(s) 9, Peyton teaches the light from the illumination unit does not impinge upon a container surface in parallel, wherein the light pattern is being imaged on the container surface, (figures 3-4, light beams from light source 46 does not impinge upon a container base surface in parallel).

            Regarding Claims 10, 11, Peyton teaches all the limitations of claim 1 as stated above except for the illumination surface is a TFT screen or an LED matrix that preferably comprises individually actuatable LEDs, and at least one stop which is arranged between the illumination surface and the mirror system is provided for producing the light pattern.  Graff teaches an LED matrix that preferably comprises individually actuatable LEDs, ([0001, 0003, 0014-0016]), and stop which is arranged between the illumination surface and the mirror system is provided for producing the light pattern, ([0015-0016]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Peyton by having an LED matrix in order to implement inspection system more easily, ([0001, 0003, 0014-0016]).

            Regarding Claim 14, Peyton teaches a camera and preferably a lens arranged between the container and the camera, (figures 3-4, lens 50, detector 68 is not different from camera, bottle 48 is not different from the container).

            Regarding Claim 15, Peyton teaches the container is cylindrical and completely or partly transparent, wherein the container preferably is a syringe, a vial, an ampoule or a cartridge, (figures 3-4, bottle 48 is not different from the container, which is cylindrical and completely or partly transparent). 

10.          Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peyton (Pat. No. 4,221,961) in view of Graff et al. (U.S. Pub. No. 2006/0092410), further in view of Dordoni et al. (2016/0321796). Hereafter “Peyton”, “Graff”, “Dordoni”.
Regarding Claim 13, Peyton teaches all the limitations of claim 1 as stated above except for a polarizing filter is provided, by means of which a polarization of the light emitted by the illumination unit can be modified.  Dordoni teaches a polarizing filter is provided, ([0126]). It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Peyton by having a polarizing filter in order to implement inspection system to provide a better signal for detecting stress defects, (Dordoni, [0126]).

Allowable Subject Matter
11.          Claims 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejection under 112 were overcome.
12.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 3. 
13.          As claim 3, the prior art of record taken alone or in combination, fails to disclose or render obvious device optically inspecting a container that is empty or filled with liquid, comprising the illumination unit to produce a two-dimensional light pattern consisting of at least two regions  of different light intensities and for the container to be irradiated with light of the light pattern in particular for said light to shine therethrough, mirror system which is arranged in a beam path between the illumination and the container and which comprises at least one concave mirror which images the light pattern onto a plane of an entrance pupil of the recording apparatus, the concave mirror comprises an ellipsoid mirror surface and is arranged such that a first focal point of the ellipsoid defining the mirror surface 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
August 19, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877